Citation Nr: 1627882	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-16 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to April 1975.  He is the recipient of the Bronze Star Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In March 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This case was previously before the Board in January 2012 and October 2014.  In October 2014, the Board denied the Veteran's claim for service connection for a right ankle disability, and remanded his claim for service connection for skin cancer.  


FINDING OF FACT

The Veteran's skin cancers, including melanoma, basal cell carcinoma, and squamous cell carcinoma are, in part, related to active service.


CONCLUSION OF LAW

The criteria for service connection for skin cancers, including melanoma, basal cell carcinoma, and squamous cell carcinoma have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by an October 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds the July 2015 opinion is adequate for purposes of the instant claim as it involved a review of the Veteran's pertinent medical history and has a full rationale for the etiological opinion provided.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Analysis

Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2015).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; all chronic B cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
 § 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

The Veteran asserts that he has had skin cancer as a result of his exposure to herbicides in service.  For the reasons that follow, the Board finds that service connection is warranted.

The Veteran has been diagnosed with skin cancer, including basal cell carcinoma, squamous cell cancer, melanoma, actinic keratosis and seborrhea keratoses, and has scars from the excision of cancerous lesions.  See January 2013 VA examination report.  A June 1997 private treatment record noted the Veteran had a surgical removal of the basal cell carcinoma of the left post auricular sulous.  The Veteran was also diagnosed with melanoma in situ and squamous cell cancer in 2009.  Therefore, the Veteran has had a disability during the appeal period, satisfying the first element of a service connection claim.

The Veteran's service personnel records reflect that he served in Vietnam from June 1969 to June 1970.  Thus, he is presumed to have been exposed to herbicides. 

The record does not establish a nexus between any of the Veteran's skin cancer conditions and military service, to include due to exposure to herbicides.  Service treatment records are negative for complaints or treatment relating to the skin and the physical examination was normal at the February 1975 separation examination.  There is also no evidence of a malignant tumor within a year from the Veteran's separation from active duty service to allow for service connection on a presumptive basis as a chronic disease.  See 38 C.F.R. § 3.307.  The first objective evidence of skin cancer dates from the 1990s, many years after the Veteran's discharge from service.  The absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's skin cancer was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Although service connection is also possible on a presumptive basis for certain diseases associated with herbicide exposure, none of the Veteran's diagnosed conditions are subject to this presumption contained within 38 C.F.R. §§ 3.307 and 3.309.  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). Therefore, while service connection on a presumptive basis is not possible for the Veteran's claimed disabilities, the Board will determine whether service connection is warranted as directly due to active duty service, to include exposure to herbicides and other in-service injuries.

The Veteran was afforded a VA examination in January 2013.  The VA examiner opined that the Veteran's skin cancers were not related to the Agent Orange exposure he had in service.  As a rationale, the VA examiner stated that none of the skin cancers the Veteran had been diagnosed with are on the presumptive conditions listed for Agent Orange exposure.  He noted that the pathology report describing "sarcomatoid features" is not one of the soft tissue cancers that is a presumed Agent Orange condition.  As the VA examiner's rationale was solely based on the fact that none of the Veteran's skin cancers are listed in the regulation for presumptive service connection, the examination is inadequate.  Therefore, the January 2013 VA opinion has limited probative value.

In a January 2015 opinion, a VA examiner found it was less likely than not that the Veteran's skin cancers, including melanoma, basal cell carcinoma, squamous cell carcinoma, actinic keratosis and seborrhea keratosis had their onset in service.  The examiner stated that the skin conditions were all related to sun exposure as the major risk factor.  For all but melanoma, it is the cumulative amount of sun exposure over the lifetime until the development of the lesion which is the major risk factor.  For melanoma, sun exposure is a risk factor, as well, but it is not found to be the cumulative amount of sun exposure, rather the number of intense sunburns early on in life that appear to be the risk factor, most of which are suffered in childhood and adolescence.  The examiner noted that certainly, given his military occupational specialty in service, the Veteran likely had some sun exposure, however his time in service was a relatively short time period (2 years, 4 months and 15 days), compared to the years he has spent out of service, and so the majority of his accumulated sun exposure has come in the non-service years.  The VA examiner noted that there is no evidence in the service treatment records that he was treated for any sun-exposure related illness or injury.  The VA examiner also stated that "In addition to sun exposure, there are certainly other established risk factors for these lesions as well, some of which the Veteran has, to include being Caucasian, his age (about 50 at the time of the diagnosis in 2009), and his long smoking history."

The VA examiner noted that "in reviewing the literature, I do not find sufficient evidence at this time to attribute the development of these skin conditions to his exposure to Agent Orange with a greater than 50% probability.  There is no link between melanoma and Agent Orange that has been suggested at this time.  Though, there has been one small retrospective study done on 100 Veterans exposed to Agent Orange that showed a possible link to NON-melanoic skin cancers but the size of the study is very small (100 subjects), and it has not been duplicated."  The VA examiner stated that this did not represent a rigorous scientific evaluation that we can draw any conclusions from except that more research into the matter should be pursued.  As the January 2015 VA examiner provided a thorough rationale for the opinion, the Board finds the opinion to be highly probative.

The Veteran has asserted that his skin cancer and residuals is related to his exposure to herbicides in service.  Although a lay person may be competent to report the etiology of a disability, skin cancer is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the Veteran were competent to provide an opinion as to the etiology the Board finds that the probative value of any such opinion is outweighed by that of the January 2015 VA examiner, who has education, training and experience in evaluating the etiology of skin cancer.

Based on a thorough review of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's skin cancers, including melanoma, basal cell carcinoma, and squamous cell carcinoma are in whole or in part related to service.  While the January 2015 VA opinion finds that it was less likely than not that the Veteran's skin cancers, including melanoma, basal cell carcinoma, andsquamous cell carcinoma were related to service, the opinion also clearly indicates that sun exposure during service contributed in part to the cancers.  There are no competent opinions of record indicating the Veteran's skin cancer is not related in part to sun exposure during service.  Accordingly, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for skin cancers, including melanoma, basal cell carcinoma, and squamous cell carcinoma is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


